(El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Éste es nn caso similar a otros que bemos revisado, en el ■cual la Asamblea Municipal de Isabela pasó, y el Consejo Ejecutivo de Puerto Rico aprobó, una ordenanza autorizando al Comisionado de Servicio Público para obtener nn emprés-tito, así como emplear nn agente que se hiciera cargo de la tramitación y documentación del mismo. El Comisionado Banncbi celebró nn contrato con el apelado Alejandro La-borde. El importe que debía pagar el municipio por los ser-vicios era cinco mil dólares. Al radicarse una demanda en •cobro de dinero contra el municipio, dicho comisionado con-testó admitiendo los hechos anteriores y otros, pero alegando •que el municipio no pagaba debido a que el Contador de Puerto Rico negaba su aprobación. La Corte de Distrito de Aguadilla dictó sentencia sobre las alegaciones a favor del •demandante.
La opinión de la corte inferior signe algunos de los pun-tos de vista que se han expresado en los siguientes casos: Fajardo Sugar Co. v. Holcomb, 16 Fed. (2nd) 92; Costas Purcell v. El Municipio de Las Marías, 37 D.P.R. 19; Pérez v. Corte de Distrito, 38 D.P.R. 80; Laborde v. El Municipio de Isabela, 38 D.P.R. 65, y Costas Purcell v. Municipio de Yauco, (pág. 57 ante). La corte también resolvió que en la •demanda se alegaba que el contrato había sido aprobado *61por el Contador y que esta alegación no había sido negada, específicamente por la contestación y debía aceptarse como-cierta.
Las cuestiones de derecho sustantivo que se señalan como error han sido suficientemente resueltas por nuestras deci-siones anteriores arriba citadas, al igual que en la opinión-de la corte inferior. El apelante señala dos errores más.
 Éstos son, en efecto, que el Comisionado de Servicio Público no tenía autoridad para radicar la contestación, que presentó en este caso, y que por tanto la corte no debió haber dictado sentencia sobreñas alegaciones. El apelante descansa en la sección 29 de la Ley Municipal, que dice así:
‘ ‘ En ningún procedimiento o acción en que sea parte el municipio ■ representado por el alcalde, podrá éste allanarse a la demanda o-dejar de contestarla ni someter dicha acción o procedimiento a ar-bitraje. . .” Ley No. 92 de 1925.
Convenimos con el apelado en que la contestación radi-cada por el municipio en este caso, suscrita por el comisio-nado, no es el allanamiento a que se refiere la sección 29. El comisionado contestó y negó que el municipio tuviera au-toridad para pagar en vista de que el Contador no aprobaba. dicho desembolso. La sección 29 arriba transcrita, imponeal Comisionado el deber de contestar, y por consiguiente,, si admite la certeza de ciertos hechos, de ser ciertos, está cumpliendo únicamente con su deber. Él no está en la obli-gación de negar hechos que son ciertos alegados en la de-manda. Igualmente convenimos con el apelado en que la-sección 29 no prescribe ningún castigo o penalidad si el fun-cionario que. está obligado a contestar una demanda infringe - dicha sección.

La sentencia apelada debe ser confirmada.

El Juez Presidente Sr. del Toro, disintió.